Citation Nr: 0842952	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  95-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for disability of the 
lungs, claimed as a result of exposure to asbestos.

3.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to February 4, 2008, and as 50 
percent disabling thereafter.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1994, May 1998, May 2000, 
and January 2005, by the Reno, Nevada, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In August 2000 
and in August 2003, the Board remanded certain of the claims 
for additional development.  In August 2006, the Board denied 
the claims for service connection for disability of the 
lungs, an increased rating for PTSD, and TDIU, and remanded 
the claim for service connection for hearing loss, to include 
as a result of exposure to herbicides, for additional 
development.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2008, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's August 2006 decision.  In 
November 2008, the Court issued an Order vacating the August 
2006 Board decision.  

The Board notes that in its August 2006 decision, it also 
denied claims for service connection for "a disability 
manifested by abnormal thought processes," and service 
connection for "disability of the right eye other than 
refractive error due to myopia/presbyopia, claimed as a 
disability of the retina of the right eye."  The Joint 
Motion specifically stated that these decisions were not 
being appealed.  Accordingly, the Board decision on those 
issues is final and these issues are no longer before the VA.

The claims for service connection for disability of the 
lungs, an increased rating for PTSD, and entitlement to TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have bilateral hearing loss as a result 
of his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1137, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that service connection is warranted 
for hearing loss.  He asserts that he has this condition as a 
result of exposure to loud noise while performing his duties 
with an artillery unit, and/or participation in combat, 
and/or exposure to Agent Orange.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

The veteran's service records include a personnel file (DA 
Form 20) which shows that his military occupation specialty 
was cannoneer, and that he served in Vietnam with an 
artillery unit.  

The veteran's service medical records do not show treatment 
for complaints of hearing loss.  A separation examination 
report, dated in May 1970, includes audiological test results 
which do not show that he had hearing loss as defined at 38 
C.F.R. § 3.385.  In an associated "report of medical 
history," he denied a history of ear trouble, or hearing 
loss.  

As for the post-service medical evidence, it consists of a VA 
and non-VA medical reports, dated between 1975 and 2007.  
This evidence includes an audiometric report, apparently 
received in 1996, which contains only charted results which 
appear to show that the veteran has bilateral hearing loss as 
defined at 38 C.F.R. § 3.385.  A VA audio examination report, 
dated in January 2008, shows that the veteran has bilateral 
hearing loss as defined at 38 C.F.R. § 3.385.  The examiner 
noted that the veteran' service medical records show that he 
had normal hearing during service, and the examiner concluded 
that the veteran's hearing loss was not caused by, or a 
result of, military noise exposure.  

The Board has determined that the claim must be denied.  In 
this case, the earliest evidence of hearing loss is dated in 
1996.  This is approximately 26 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

In addition, there is no competent evidence to show or 
indicate that the veteran has hearing loss that is related to 
his service.  In this regard, the only competent opinion is 
found in the January 2008 VA examination report, and this 
opinion weighs against the claim.  In addition, there is no 
competent evidence to show that sensorineural hearing loss 
was manifested to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, although the veteran is shown to have served in 
Vietnam, and is therefore presumed to have been exposed to 
Agent Orange, the applicable law does not include hearing 
loss as a condition for which presumptive service connection 
may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R.  §§ 3.307(a)(6), 3.309(e) (2008).  There is 
no competent evidence which associates his hearing loss with 
exposure to herbicides during service.  In this regard, the 
very long time between service in Vietnam (with exposure to 
herbicides) and the current problem at issue clearly 
indicates no connection, beyond the fact that such a disorder 
has not been found to be connected with exposure to 
herbicides.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that hearing 
loss was caused by service many years ago.  In this case, 
when the veteran's service and post-service medical records 
are considered (which indicate that the claimed condition 
began years after service, and which does not contain 
competent evidence of a nexus between hearing loss and the 
veteran's service), the Board finds that the medical evidence 
outweighs the veteran's contentions that he has hearing loss 
that is related to his service.  In this regard, to the 
extent that the veteran may have intended to assert that he 
has the claimed condition due to participation in combat, the 
Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis, and a medical nexus 
to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in November 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The November 2004 VCAA 
notice complied with the requirement that the notice must 
precede the (January 2005) adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The RO has obtained the veteran's service records, service 
medical records, and VA and non-VA records, and records from 
the Social Security Administration.  The veteran has been 
afforded an examination and an etiological opinion has been 
obtained.  

In this regard, in a letter, received in December 2008, the 
veteran's representative argued that a remand was warranted 
for another examination and opinion because the January 2008 
VA examiner "failed to provide sufficient explanation as to 
why the veteran's significant exposure to noise trauma during 
his service as a cannoneer, and the continuing nature of his 
hearing problems since service, did not support a 
relationship between his current hearing loss and his period 
of active military service."  However, the examiner 
indicated that the veteran's C-file had been reviewed, and 
she took the veteran's relevant history.  The Board further 
points out that there is no medical evidence in the claims 
files which contradicts the examiner's conclusion.  
Accordingly, there is no basis to find that the veteran's 
January 2008 examination was inadequate, or that a remand for 
a new examination is required.  The Board therefore concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for hearing loss is denied.  


REMAND

 With regard to the claims for service connection for a 
disability of the lungs, and an increased rating for PTSD, 
the Board has determined that additional development is 
necessary prior to completion of its appellate review.  In 
this regard, subsequent to the Board's August 2006 (vacated) 
decision, VA has received a substantial amount of additional 
medical evidence that was not previously of record.  However, 
this evidence was received without a waiver of RO review, and 
a Supplemental Statement of the Case reflecting review of the 
new evidence has not been issued by the RO.  

With regard to the claim for TDIU, this claim is 
"inextricably intertwined" with the claims being remanded.  
See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
adjudication of this claim must be deferred.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2008).  Given the foregoing, on remand, the 
RO must review the new evidence and, if any of the claims 
remains denied, include such evidence in a Supplemental 
Statement of the Case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

Readjudicate the issues on appeal with 
consideration of all evidence received 
since the most recent Statement of the 
Case, or Supplemental Statement of the 
Case (as applicable).  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




